NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 14-1372
                                  ___________

                     QINGMEI DONG a/k/a Quinmei Dong,
                                            Petitioner

                                        v.

                       ATTORNEY GENERAL OF THE
                       UNITED STATES OF AMERICA,
                                             Respondent
                   ____________________________________

                    On Petition for Review of an Order of the
                         Board of Immigration Appeals
                          (Agency No. A093-043-228)
                  Immigration Judge: Honorable Annie S. Garcy
                   ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                August 6, 2014

     Before: RENDELL, GREENAWAY, JR. and ALDISERT, Circuit Judges

                              (Filed: August 7, 2014)

                                  ___________

                                  OPINION
                                  ___________

PER CURIAM

    Petitioner Qingmei Dong petitions for review of a final order of removal issued by
the Board of Immigration Appeals (BIA). For the reasons detailed below, we will deny

the petition for review.

       Dong is a citizen of China. She arrived in the United States in November 2002,

and in 2009, the Department of Homeland Security charged her with being removable as

an alien who entered the United States without being admitted or paroled. See 8 U.S.C. §

1182(a)(6)(A)(i). Dong conceded removability but applied for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT).

       Before an Immigration Judge (IJ), Dong testified in support of her applications.

She alleged that she was entitled to relief because (1) she has had two children in the

United States and thus, under China’s family-planning policies, would be subject to

sterilization or fines; and (2) she has begun to practice Christianity in the United States,

intends to join an underground church in China, and would be persecuted in China for

practicing her faith. The IJ denied all relief, concluding that Dong had failed to meet her

respective burdens of proof.

       Dong then appealed to the BIA, which dismissed her appeal. The BIA ruled, as to

Dong’s claims concerning China’s family-planning policies, that Dong had failed to

present sufficient evidence to show that she faced a reasonable possibility of suffering

economic persecution or sterilization. The BIA also concluded that Dong had failed to

establish a well-founded fear of future persecution in China on account of her

Christianity. Thus, the BIA rejected Dong’s asylum and withholding-of-removal claims.

                                              2
Finally, the BIA ruled that Dong had failed to show that it was more likely than not that

she would be tortured in China, and hence denied relief on the CAT claim. Dong then

filed a timely petition for review in this Court.

       We have jurisdiction pursuant to 8 U.S.C. § 1252. Because the BIA issued its own

opinion, we review its decision rather than the IJ’s. Roye v. Att’y Gen., 693 F.3d 333,

339 (3d Cir. 2012). We must uphold the agency’s factual findings, including its findings

as to whether Dong has demonstrated a well-founded fear of future persecution, if they

are “supported by reasonable, substantial and probative evidence on the record

considered as a whole.” Kayembe v. Ashcroft, 334 F.3d 231, 234 (3d Cir. 2003). We

will reverse a finding of fact only if “any reasonable adjudicator would be compelled to

conclude to the contrary.” § 1252(b)(4)(B).

       In pressing her asylum and withholding-of-removal claims, Dong does not claim

that she was previously persecuted in China; rather, she argues that she will be persecuted

in the future if removed to China. A future-persecution claim requires the applicant to

demonstrate a subjective fear of persecution and that her fear is objectively reasonable.

See Lie v. Ashcroft, 396 F.3d 530, 536 (3d Cir. 2005). To satisfy the objective prong, the

applicant must show either that (1) she would be individually singled out for persecution

or (2) there is a pattern or practice in the home country of persecuting similarly situated

people. Id.




                                              3
       Dong’s primary argument is that if she returns to China, she will be sterilized. See

generally Yuan v. Att’y Gen., 642 F.3d 420, 426 (3d Cir. 2011) (requiring asylum

applicant to show “a reasonable likelihood that he or she will be forcibly sterilized upon

repatriation” (quotation marks omitted)). The BIA denied relief, relying primary on the

2007 China: Profile of Asylum Claims and Country Conditions Report, which states that

China “prohibits the use of physical coercion to compel persons to submit to

sterilization,” and that foreign-born children are not counted for purposes of China’s

family-planning rules. This Court has previously upheld a BIA conclusion, founded on

the same report, that a woman in Dong’s position would not be sterilized in China. See

Chen v. Att’y Gen., 676 F.3d 112, 116 (3d Cir. 2011); see also Yu v. Att’y Gen., 513
F.3d 346, 349 (3d Cir. 2008) (“This Court has repeatedly recognized that State

Department reports may constitute substantial evidence.”).

       Dong argues that, rather than relying on this State Department report, the BIA

should have credited memos purportedly from a neighborhood board and a village

committee that, at least generally, support her claim. The BIA “accorded limited weight”

to those documents because, in its view, they were not properly authenticated. Dong

does not squarely challenge this conclusion; rather, she argues only that the BIA’s

discussion of the authentication requirements was inadequate. We disagree. The BIA

specifically stated that the full extent of Dong’s authentication was an unsworn letter

from an interested witness (her brother) who was not subject to cross-examination. Dong

                                             4
had the burden of authenticating her evidence, see Zhu v. Att’y Gen., 744 F.3d 268, 274

(3d Cir. 2014), and it was reasonable for the BIA to conclude that she failed to meet that

burden here, see Chen, 676 F.3d at 117; see also Chen v. Gonzales, 434 F.3d 212, 218-20

(3d Cir. 2005).

         It was also reasonable for the BIA to place limited weight on an excerpt of the

2006 Congressional-Executive Commission on China because that report, unlike the

2007 Profile of Asylum Claims, does not specifically discuss how family-planning rules

are applied to citizens (like Dong) whose children were born in the United States rather

than China. The same analysis applies to letters that Dong provided from her mother and

her neighbor. While the women claimed that they had been sterilized, their children were

born in China. Accordingly, we conclude that substantial evidence supports the BIA’s

finding that Dong failed to show a likelihood that she would be forcibly sterilized in

China.

         Dong further argues that, even if her violation of family-planning rules would not

result in sterilization, it would cause her to be persecuted economically. The BIA

rejected this claim, observing that the country-conditions evidence in the record “reflects

a wide variation in the amount of social compensation fees,” and that Dong had not

established that the fees (if any) that she would be required to pay would cause her severe

economic disadvantage. That rationale is entirely consistent with this Court’s authority,

see Chen, 676 F.3d at 116-17, and is supported by substantial evidence.

                                              5
      Dong’s challenge to the BIA’s rejection of her religious-persecution claim fares no

better. The documentary evidence in the record, which includes the State Department’s

2010 International Religious Freedom Report and the 2007 Profile of Asylum Claims,

shows that the Chinese government’s treatment of religious groups varies from region to

region, and that, in some cases, unregistered churches operate without repercussions.

Thus, Dong cannot establish the requisite “systemic, pervasive, or organized” persecution

to sustain a pattern-or-practice claim. Lie, 396 F.3d at 537-38. Nor did Dong present any

evidence to suggest that she faced an individualized risk of persecution. See Ni v.

Holder, 635 F.3d 1014, 1020 (7th Cir. 2011). Thus, substantial evidence supports the

BIA’s conclusion that Dong failed to establish that she would be persecuted in the future,

and the BIA therefore did not err in denying Dong’s asylum and withholding-of-removal

claims.

      Dong’s challenge to the BIA’s rejection of her CAT claim likewise lacks merit.

To prevail, Dong must show that the record compels the conclusion “‘that it is more

likely than not that he or she would be tortured if removed to the proposed country of

removal.’” Sevoian v. Ashcroft, 290 F.3d 166, 174-75 (3d Cir. 2002) (quoting 8 C.F.R.

§ 208.16(c)(2)). Here, Dong has presented no evidence beyond that which the BIA

concluded was insufficient to establish that she would be persecuted in China, which will

not suffice. See generally Tun v. INS, 445 F.3d 554, 567 (2d Cir. 2006) (holding that




                                            6
“torture requires proof of something more severe than the kind of treatment that would

suffice to prove persecution”).

       Accordingly, we will deny the petition for review.




                                            7